Title: From James Madison to Thomas Jefferson, 30 November 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Novr. 30. 94
Mr. Fleming has been here & set out on his return yesterday. I did not however know of his arrival till a very short time before his departure. Contrary to your expectation he returns by land, not with his goods. On this acct. added to the lateness of the Season, and my not being able to get all your books, I concluded it would be best to put off sending what I could get, till the Spring, when they can all be sent together, and perhaps be less exposed to accidents. The books in the hands of Wilson could not be obtained in his absence. And Mr. R. has not been able yet to find the Book on Mineralogy left with him. You will see by the inclosed that you are to receive a sett of Chalmer’s Treaties. I send you the letter to me accompanying it, for the sake of the references which if correct may deserve notice; tho’ they come from a Quarter not very learned one would suppose on such subjects. You will be so good as to return the letter, as I am yet to answer it.
The attack on the most sacred principle of our Constitution and of Republicanism, thro’ the Democratic Societies, has given rise to much discussion in the H. of Reps. and has left us in a critical situation. You will have seen the P.’s Speech. The answer of the Senate was hurried thro’, with the most full and emphatic eccho of the denunciation of these Societies. In the mean time the answer of the H. of Reps. tho’ prepared & reported without any loss of time, was, contrary to usage, printed for consideration, and put off from Friday, till monday. On the intervening saturday, the Senate presented them, which with the P.’s reply was immediately out in the Newspapers. I refer for both to the Richd. Newspapers which you will probably have seen. The answer of the H. of Reps. both as reported & as agreed to are inclosed. The Come. consisted of Sedgwick Scott & myself. The draught was made as strong as possible on all proper points, in order the better to get it thro’, without the improper one. This succeeded in the Come.; Scott concurring in the expediency of silence on that; tho’ in the House he changed his ground. When the report was taken up on Monday Fitzimmons moved “to reprobate the self-created Societies &c. which tho’ in strictness not illegal, contributed by their proceedings to mislead the weak & ignorant.” This opened the debate which you will no doubt have an oppy. of reading in the Virga. papers if you chuse. It so happens that I can not send them by the mail. The argts. in favor of the motion fell with equal weight on the press & every mode of animadverting on public men & measures. After some time the proposition was new modelled, and in a less pointed shape underwent discussion for several days. On the first question wch. tried the sense of the House, the division was 47 agst. 45. for the usurped power. This was in a Committee of the whole. On a renewal of the same question in the House the decision was reversed by 47 in the affirmative & 45 in the negative. A motion was then made to limit the censure to the Societies within the scene of insurrection, which was carried by the casting vote of the Speaker. In this form the whole proposition was abandoned. This was on thursday. On friday, it being foreseen that some evil accomodation would come from the other side & succeed, It was proposed by Mr. Nicholas to insert the sentence which distinguishes the first ¶ of the Answer agreed to, from the Report. An attempt was made to add “& self created Societies,” after “combinations,” but it had so little prospect of success that it was withdrawn. The Answer was presented on saturday, and rec’d the reply in the inclosed paper, which you will be at no loss to understand. The Republicans were considered by their opponents as rather victorious by the result in the House. The reply of the P. is claimed by the latter as a final triumph on their side; and it is probable that so it will prove. You will easily conceive my situation thro’ this whole business. It was obvious that a most dangerous game was playing agst. Republicanism. The insurrection was universally & deservedly odious. The Democratic Societies were presented as in league with it. The Republican part of Congs. were to be drawn into an ostensible, patronage of those Societies, and into an ostensible opposition to the President. And by this artifice the delusion of N. Engld. was to be confirmed, and a chance afforded of some new turn in Virga. before the elections in the Spring. What the success of this game will really be, time must decide. If the people of America are so far degenerated already as not to see or to see with indifference, that the Citadel of their liberties is menaced by the precedent before their eyes, they require abler advocates than they now have, to save them from the consequences. Lengthy as the debate was, I took but little part in it; and that little is very erroneously as well as defectively stated in the Newspapers. No private letters from Monroe. An official one of Sepr. 15—speaks of the utmost prosperity at home—of the irresistable discipline & enthusiasm of their armies, and of the most unalterable affection to this Country. All that is given out from Jay’s negotiation is in favr. of some advantageous result. How is your Rheumatism—& Mr. Randolph’s complaint?
